DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.
This Office action is in response to the communication received on 01 February 12, 2021.
Claims 1-15 are presented for examination.
Response to Arguments
Applicant's arguments and amendment filed 01 February 12, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues in substance that:
Point (A), the prior art does not disclose the amended elements of “receiving, from a Base Station during a random access procedure, information (the public safety service activated as ON) indicating that the Base Station supports a public safety network service; identifying whether the terminal is configured to notify that the terminal supported the public safety network service; transmitting, to the Base station, a message (a MBMS interest indication message) including terminal capability information indicating that the terminal supports the public safety network service in case that the terminal is configured to notify that the terminal supports the public safety network service in amended Terminal claims 1, 9 and amended Base station claims 6, 14 (Applicant’s remarks, page 8).
As to point (A), KIM discloses in Figures 16-17 and [290], [459]-[468], [485], [489], [501], [512]-[513] that, “receiving, from a Base Station (the network) during a random access procedure, information (the state of interested MBMS service) indicating that the Base Station supports a public safety network service (“[501]-[502], Referring to FIG. 17, UE is informed of the state of interested MBMS service (e.g., public safety service and/or group communication service) provided by preconfigured MBMS bearer (MRB) from network (e.g., E-UTRAN) (S1701)” indicates that the network (the Base station) informs of the state of interest MBMS service (e.g., the public safety service) being ON to the terminal); identifying whether the terminal is configured to notify that the terminal supported the public safety network service (“[290], the UE indicates its MBMS interest (e.g., the public safety network service) at RRC connection establishment, and whenever the set of frequencies on which the UE is interested in receiving MBMS services has changed compared with the last indication sent (e.g., notified) to the network (e.g., due to a change of user interest or of service availability)”; and [459]-[468]); transmitting, to the Base station, a message (a MBMS interest indication message) including terminal capability information indicating that the terminal supports the public safety network service in case that the terminal is configured to notify that the terminal supports the public safety network service (“A public safety ProSe-enabled UE shall be able to dynamically express its interest in receiving, via a public safety ProSe UE-to-Network Relay, the Group Communications of one or more GCSE Groups, for which it is authorized ([464])”, and “the UE in an RRC-CONNECTED state determines whether to transmit a MBMS interest indication message indicating the MBMS frequency providing the interested MBMS according to an indicated state of the interested MBMS provided through preconfigured ([512]-[513])”).
Point (B), the prior art do not disclose the amended element of “receiving, from the Base Station, a hand over (HO) command message, in case that the terminal support the public safety network service and a serving frequency band of the terminal and a frequency band that supports the public safety network service are different” in amended Terminal claims 1, 9 and amended Base station claims 6, 14 (Applicant’s remarks, page 9).
As to Point (B), KIM discloses in Figures 16, 17 and [241]-[245], [512]-[513] that, “receiving, from the Base Station, a hand over (HO) command message (a state of the interested MBMS is activated, (e.g., ON command message from the Base station), [513]), in case that the terminal support the public safety network service and a serving frequency band of the terminal and a frequency band that supports the public safety network service are different” (when the system information (or MAC CE or paging message) indicates that a state of the interested MBMS is “activation”, the UE transmits MBMS frequency information (or MBMS service identifier information or pre-configured MRB identifier information) to the network through a MBMS interest indication message. Then, the UE may perform handover to an MBMS frequency providing the interested MBMS service (e.g., the group communication and/or public safety service) ([513], [508]; and (“When evaluating which frequencies it can receive simultaneously, the UE does not take into account the serving frequencies that are currently configured. That is, it only considers MBMS frequencies it is interested to receive, wherein the term “frequency” does not indicate physical frequency but covers the associated band(s), noting that additional bands may be indicated in SystemInformationBlockType1 (serving frequency) or SystemInforamtionType15 (neighboring frequencies) ([244]-[245])).
Therefore, 35 USC 102 rejection stands as follows:
Drawings
The drawings 5, 6 are objected to because the drawing 5 = the drawing 6, and the description of drawing 6 in [109]-[113] is inconsistent with the drawing 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. US 2016/0249266 A1.
Examiner’s notes: because of A, or B, or C, Examiner can select A, B, or C.
As to claim 1, KIM discloses substantially the invention as claimed, including a method by a terminal (Figures 4, 5, 7, 9-13, 18-20,  a UE) for accessing a public safety network (an interested MBMS service, e.g., Public Safety service and/or group communication service, [501]) in a wireless communication system (Figures 6, 17-20), the method comprising:
receiving, from a base station (the network) during a random access procedure, information (the state of interested MBMS service) indicating that the base station supports a public safety network service (“[501]-[502], Referring to FIG. 17, UE is informed of the state of interested MBMS service (e.g., public safety service and/or group communication service) provided by preconfigured MBMS bearer (MRB) from the network (e.g., E-UTRAN) (S1701)” indicates that the network (the Base station) informs of the state of interest MBMS service (e.g., the public safety service) being ON to the terminal);
identifying whether the terminal is configured to notify that the terminal supports the public safety network service (“[290], the UE indicates its MBMS interest (e.g., the public safety network service) at RRC connection establishment, and whenever the set of frequencies on which the UE is interested in receiving MBMS services has changed compared with the last indication sent (e.g., notified) to the network (e.g., due to a change of user interest or of service availability)”; and [459]-[468]); 
transmitting, to the Base Station, a message (a MBMS interest indication message) including terminal capability information indicating that the terminal supports the public safety network service in case that the terminal is configured to notify that the terminal supports the public safety network service (“A public safety ProSe-enabled UE shall be able to dynamically express its interest in receiving, via a public safety ProSe UE-to-Network Relay, the Group Communications of one or more GCSE Groups, for which it is authorized ([464])”, and “the UE in an RRC-CONNECTED state determines whether to transmit a MBMS interest indication message indicating the MBMS frequency providing the interested MBMS according to an indicated state of the interested MBMS provided through preconfigured ([512]-[513])”);
receiving, from the Base Station, a hand over (HO) command message (a state of the interested MBMS is activated, (e.g., ON command message from the Base station), [513]), in case that the terminal support the public safety network service and a serving frequency band of the terminal and a frequency band that supports the public safety network service are different”; and performing a handover, in case that the handover command message is received, to the frequency band that supports the public safety network service (when the system information (or MAC CE or paging message) indicates that a state of the interested MBMS is “activation”, the UE transmits MBMS frequency information (or MBMS service identifier information or pre-configured MRB identifier information) to the network through a MBMS interest indication message. Then, the UE may perform handover to an MBMS frequency providing the interested MBMS service (e.g., the group communication and/or public safety service) ([513], [508]); and (“When evaluating which frequencies it can receive simultaneously, the UE does not take into account the serving frequencies that are currently configured. That is, it only considers MBMS frequencies it is interested to receive, wherein the term “frequency” does not indicate physical frequency but covers the associated band(s), noting that additional bands may be indicated in SystemInformationBlockType1 (serving frequency) or SystemInforamtionType15 (neighboring frequencies) ([244]-[245])) (Figures 16-17 and [241]-[245], [290], [459]-[468], [485], [489], [501], [512]-[513]).
As to claim 2, KIM discloses, determining whether execution of an application for starting the public safety network service is detected, and when the execution is detected, transmitting, to the base station, an indication for requesting a handover to the frequency band that supports the public safety network service (Figures 11, 12, 16, 17 and associated text).
As to claim 3, KIM discloses receiving, from the base station, a system information block including information on the frequency band that supports the public (Figures 11-12, 16-17and associated text, [213], [214], [485], [489], [501]).
As to claim 4, KIM discloses, wherein the transmitting the message includes: displaying a notification area for inquiring whether to transmit a message including the public safety network related information to the base station, and transmitting a message including the public safety network related information to the base station when a positive reply is received through the notification area (Figures 8-9, and associated text); or checking a current time, and transmitting a message including the public safety network related information to the base station when the current time is contained in a specific time slot (Figures 8-9, and associated text).
As to claim 5, KIM discloses determining that the base station supports the public safety network service; and in case that the base station supports the public safety network service, displaying notification information informing of support; detecting a received call during the public safety network service; and processing the received call, based on a user setting (Figures 8-9, 16-17and associated text, [485], [489], [501]).
As to claim 6, KIM discloses a method performed by a base station (Figures 4, 5, 7, 9-13, 18-20,  an eNB) for supporting a public safety network (an interested MBMS service, e.g., Public Safety service and/or group communication service, [501]) access of a terminal (Figures 4, 5, 7, 9-13, 18-20,  a UE) in a wireless communication system (Figures 6, 17-20), the method comprising:
transmitting, to a terminal during a random access procedure, information (the state of interested MBMS service) indicating that the base station supports a public safety network service (“[501]-[502], Referring to FIG. 17, UE is informed of the state of interested MBMS service (e.g., public safety service and/or group communication service) provided by preconfigured MBMS bearer (MRB) from the network (e.g., E-UTRAN) (S1701)” indicates that the network (the Base station) informs of the state of interest MBMS service (e.g., the public safety service) being ON to the terminal);
receiving, from the terminal, a message including terminal capability information indicating that the terminal supports a public safety network service, in case that the terminal is configured to notify that the terminal supports the public safety network service (“A public safety ProSe-enabled UE shall be able to dynamically express its interest in receiving, via a public safety ProSe UE-to-Network Relay, the Group Communications of one or more GCSE Groups, for which it is authorized ([464])”, and “the UE in an RRC-CONNECTED state determines whether to transmit a MBMS interest indication message indicating the MBMS frequency providing the interested MBMS according to an indicated state of the interested MBMS provided through preconfigured ([512]-[513])”);
determining whether s serving frequency band of the terminal and a frequency band that supports the public safety network service are different (“When evaluating which frequencies it can receive simultaneously, the UE does not take into account the serving frequencies that are currently configured. That is, it only considers MBMS frequencies it is interested to receive, wherein the term “frequency” does not indicate physical frequency but covers the associated band(s), noting that additional bands may be indicated in SystemInformationBlockType1 (serving frequency) or SystemInforamtionType15 (neighboring frequencies) ([244]-[245])).
to perform a hand over the terminal to a frequency band that supports the public safety network service in case that the terminal supports the public safety network service and the serving frequency band of the terminal and the frequency band that supports the public safety network service are different (when the system information (or MAC CE or paging message) indicates that a state of the interested MBMS is “activation”, the UE transmits MBMS frequency information (or MBMS service identifier information or pre-configured MRB identifier information) to the network through a MBMS interest indication message. Then, the UE may perform handover to an MBMS frequency providing the interested MBMS service (e.g., the group communication and/or public safety service) ([513], [508]); and
transmitting, to the terminal, a handover command (a state of the interested MBMS is activated, (e.g., ON command message from the Base station), [513]) to hand over the terminal to the frequency band that supports the public safety network service, based on the determination (when the system information (or MAC CE or paging message) indicates that a state of the interested MBMS is “activation”, the UE transmits MBMS frequency information (or MBMS service identifier information or pre-configured MRB identifier information) to the network through a MBMS interest indication message. Then, the UE may perform handover to an MBMS frequency providing the interested MBMS service (e.g., the group communication and/or public safety service) ([513], [508]) (Figures 16-17 and [241]-[245], [290], [459]-[468], [485], [489], [501], [512]-[513]).
As to claim 7, KIM discloses, when execution of an application for starting the public safety network service is detected at the terminal, receiving, from the terminal, an (Figures 12, 16, 17 and associated text, Upon receiving the MBMS interest indication message from the UE, the eNB acknowledges that the UE wants to receive the MBMS, and makes the UE move to a frequency providing the MBMS, [209], [218], [485], [489], [501]).
As to claim 8, KIM discloses, generating a system information block including information on the frequency band that supports the public safety network service (Figures 11, 12, and associated text, [213], [214]); and broadcasting the generated system information block, wherein the system information block includes a system information block 15 (Figures 11, 12, and associated text, [213], [214]).
Claims 9-13 correspond to the terminal device claims of the method claims 1-5; therefore, they are rejected under the same rationale as in claims 1-5 shown above.
Claims 14, 15 correspond to the base station claims of the method claims 6+7, 8; therefore, they are rejected under the same rationale as in claims 6+7, 8 shown above.
The prior art cited in this Office action is: KIM et al. US 2016/0249266 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649